United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2141
                                    ___________

Pamela A. Bushman,                        *
                                          *
             Plaintiff-Appellant,         *   Appeal from the United States
                                          *   District Court for the
      v.                                  *   Northern District of Iowa.
                                          *
Mercy Care Management, Inc.,              *        NON-PUBLISHED
                                          *
             Defendant-Appellee.
                                    ___________

                          Submitted: November 17, 1997
                            Filed: December 12, 1997
                                   ___________

Before BOWMAN, LAY, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       This is an appeal from a grant of summary judgment involving a retaliation claim
brought under 42 U.S.C. § 2000e-3(a). The plaintiff, Pamela Bushman, sought
damages under Title VII and the Iowa Civil Rights Act resulting from an allegedly
hostile working environment based upon racial discrimination.1 She asserted she was
terminated for making an oral complaint to the Iowa Civil Rights Commission regarding
discrimination practices of her employer. Bushman did not allege that she was the



      1
      Bushman worked as a medical transcriber at Mercy Care North, a medical clinic
in Cedar Rapids, Iowa.
object of the discrimination, (Bushman is white) but rather alleged that the work place
was permeated with discriminatory racial intimidation, ridicule and insult, which
created a hostile working environment. The district court found that the conditions had
not created a cognizable hostile working environment. The court dismissed Bushman's
retaliation claim as well as other claims. Bushman appeals only the dismissal of her
retaliation claim.

       The record shows that on August 12, 1994, Bushman told Trina Heath, an office
manager at Mercy, that she had talked to the Iowa Civil Rights Commission and
planned to pursue a complaint against Mercy. Appendix at p. 205. Ms. Heath opposed
Bushman's plan to file a civil rights complaint. Id. Bushman had been told by the
Commission that she must have corroborating evidence from other employees to
support her complaint. Appendix at p. 55. During evening hours, Bushman spoke with
several other employees by telephone regarding the racial hostility at Mercy as part of
her effort to gather corroborating evidence. Appendix at pp. 55-59; 210-77. On
August 18, 1994, Bushman was reprimanded for talking to the other employees
regarding the complaint. Appendix at p. 459. That evening, Bushman called an
employee who Bushman believed supported the civil rights complaint to discuss the
recent events. Appendix at pp. 193-200. On the morning of August 19, 1994,
Bushman was terminated for allegedly harassing the employee she had contacted.
Appendix at p. 461. Immediately thereafter, she filed a formal complaint with the
Commission. Appendix at pp. 10-11.

        Bushman was entitled, as the non-moving party, to all favorable inferences from
the overall evidence. Under the circumstances, we find a genuine issue of material fact
as to whether her alleged insubordinate conduct or Bushman’s complaint to the Iowa
Civil Rights Commission was the basis for her termination. As such, we find the trial
court erred in granting a summary judgment and we remand for a trial of Bushman’s
retaliation claim.


                                          -2-
IT IS SO ORDERED.
A true copy.


    Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -3-